
	
		I
		111th CONGRESS
		2d Session
		H. R. 5090
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2010
			Mr. Polis of Colorado
			 (for himself, Mr. Berman,
			 Ms. Fudge,
			 Mr. Kagen,
			 Ms. Kilpatrick of Michigan, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Education and Labor, and in
			 addition to the Committee on the Budget, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to promote the health and well-being of schoolchildren in the United States
		  through effective local wellness policies, technical assistance, training, and
		  support for healthy school foods, nutrition promotion and education, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 ‘Nutrition Education and Wellness in
			 Schools Act  or the NEW Schools Act.
		2.FindingsCongress finds that—
			(1)childhood obesity increased threefold among
			 children and adolescents in the 30 years preceding the date of enactment of
			 this Act;
			(2)about 12,000,000 children and adolescents
			 ages 2 to 19 are considered obese;
			(3)obesity-related diseases cost the United
			 States economy more than $147,000,000,000 every year;
			(4)both low levels of physical activity and an
			 increase in caloric intake have contributed to the unprecedented epidemic of
			 childhood obesity;
			(5)overweight adolescents have a 70 to 80
			 percent chance of becoming overweight adults, increasing the risk for chronic
			 disease, disability, and death;
			(6)children and adolescents are—
				(A)not meeting dietary recommendations;
				(B)underconsuming important food groups and
			 nutrients needed for growth and development; and
				(C)overconsuming saturated fat, trans fat,
			 sodium, and added sugars;
				(7)nutrition education and promotion helps
			 foster a school environment that—
				(A)supports healthy eating;
				(B)helps initiate and sustain healthy eating
			 behaviors;
				(C)increases acceptance and consumption of
			 healthy school meals;
				(D)increases participation in school meal
			 programs;
				(E)enhances school meal quality; and
				(F)supports development and implementation of
			 local wellness policies;
				(8)nutrition education and promotion is a
			 critical component of most major health promotion and disease prevention
			 programs;
			(9)research shows that school-based nutrition
			 programs and services both improve health and contribute to the academic
			 achievement of school children;
			(10)research shows that fit children achieve
			 more academically and have better school attendance and fewer disciplinary
			 problems;
			(11)a comprehensive study of local wellness
			 policies across the United States found that—
				(A)many policies were underdeveloped and
			 fragmented; and
				(B)the vast majority of students were enrolled
			 in a school district that did not—
					(i)require evaluation of the implementation or
			 effectiveness of the wellness policy of the district; or
					(ii)include any provisions for reviewing and
			 revising the wellness policy;
					(12)the same study reported that between 5 and
			 6 percent of students were enrolled in a school district that had identified a
			 potential source of funding to support implementation of the wellness policy of
			 the district;
			(13)the nutrition education and promotion
			 initiatives for school children in effect as of the date of enactment of this
			 Act lack coordination, funding, and sustainability;
			(14)the Physical Activity Guidelines for
			 Americans of the Department of Health and Human Services recommend that
			 children engage in at least 60 minutes of physical activity on most, and
			 preferably all, days of the week;
			(15)children spend many waking hours at school
			 and therefore need to be active during the school day to meet the
			 recommendations of the Physical Activity Guidelines for Americans; and
			(16)as of the date of enactment of this
			 Act—
				(A)only 3.8 percent of elementary schools, 7.9
			 percent of middle schools, and 2.1 percent of high schools provide daily
			 physical education or the equivalent for the entire school year; and
				(B)22 percent of schools do not require
			 students to take any physical education at all.
				3.Local wellness policies
			(a)In
			 generalSection 5 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1754) is amended to
			 read as follows:
				
					5.Local wellness policies
						(a)DefinitionsIn this section:
							(1)Extended school dayThe term extended school day
				means—
								(A)the official school day; and
								(B)the time before and after the official
				school day during which events or activities are primarily under the control of
				the school or a third party on behalf of the school.
								(2)Local wellness policyThe term local wellness policy
				means a nutrition and physical activity wellness policy of a local educational
				agency established under section 204 of the Child Nutrition and WIC
				Reauthorization Act of 2004 (42 U.S.C. 1751 note; Public Law 108–265).
							(b)RequirementsNot later than the first day of the school
				year beginning 1 year after the date of enactment of the
				NEW Schools Act, each local
				educational agency participating in a program authorized by this Act or the
				Child Nutrition Act of 1966 (42
				U.S.C. 1771 et seq.) shall strengthen the local school wellness policy of the
				local educational agency by ensuring, at a minimum, that the policy—
							(1)includes goals for nutrition promotion and
				education, physical education, physical activity, food marketing and
				advertising on the school campus, and other school-based activities designed to
				promote participation in child nutrition programs and student wellness through
				the extended school day, in a manner that the local educational agency
				determines to be appropriate;
							(2)includes an implementation plan to achieve
				the goals of the local wellness policy;
							(3)ensures that guidelines for reimbursable
				school meals are not less restrictive than regulations and guidance issued by
				the Secretary pursuant to subsections (a) and (b) of section 10 of the Child
				Nutrition Act of 1966 (42 U.S.C. 1779) and sections 9(f)(1) and 17(a) of this
				Act, as those regulations and guidance apply to schools;
							(4)ensures that nutritional guidelines for
				foods and beverages sold in schools that are not part of reimbursable school
				meals are in compliance with the standards established by the Secretary;
				and
							(5)includes a plan for measuring
				implementation of the local wellness policy, including the designation of a
				local wellness policy committee under subsection (d).
							(c)Transparency
							(1)In generalIn carrying out this section, each local
				educational agency shall make readily available and widely disseminate to
				relevant stakeholders—
								(A)the local wellness policy of the local
				education agency, including the implementation plan described in subsection
				(b)(5);
								(B)any assessments of the implementation of
				the local wellness policy;
								(C)any updates to the local wellness policy;
				and
								(D)appropriate local and State contact
				information.
								(2)Availability requirementNot later than the first day of the school
				year following the date of enactment of the NEW Schools Act, each local educational
				agency shall make readily available the policy and plan described in paragraph
				(1)(A).
							(3)Assessment of implementation
								(A)Assessment of implementationNot later than 2 years after the date of
				enactment of the NEW Schools
				Act, and every 3 years thereafter, each local educational agency
				shall complete and make readily available the results of an assessment of the
				implementation of the local wellness policy of the local educational agency
				that includes—
									(i)the extent to which schools under the
				jurisdiction of the local educational agency are in compliance with the local
				wellness policy of the agency;
									(ii)the extent to which the local wellness
				policy of the local educational agency compares with model local wellness
				policies recommended under subsection (e)(2)(A)(ii);
									(iii)a description of
				the progress made in attaining the goals of the local wellness policy described
				in subsection (b); and
									(iv)any revisions to
				the local wellness policy to more effectively address those goals.
									(d)Local wellness policy committee
							(1)In generalNot later than 180 days after the date of
				enactment of the NEW Schools
				Act, each local educational agency shall designate a standing
				Local Wellness Policy Committee (referred to in this subsection as the
				Committee).
							(2)Representation
								(A)Required representativesThe Committee of each local educational
				agency shall be comprised of at least 1 representative from the local
				educational agency from each of the following categories of
				stakeholders:
									(i)Principals.
									(ii)Teachers.
									(iii)Parents of students.
									(iv)Students.
									(v)The school food authority.
									(vi)The school board of the local educational
				agency.
									(vii)The physical education program.
									(viii)School health professionals, such as school
				nurses, school counselors, social workers, or health education teachers.
									(B)Authorized representativesA Committee may also include a registered
				dietitian, pediatrician, dentist, a representative of the local health
				department, or other representatives of the local community.
								(3)Terms and conditionsEach local educational agency shall
				determine the terms and conditions under which each member of the Committee of
				the local educational agency serves.
							(4)DutiesDuties and responsibilities of each
				Committee shall include—
								(A)ensuring that the local educational agency
				served by the Committee meets the requirements described in this
				section;
								(B)fostering integration of the local wellness
				policy of the local educational agency with existing coordinated school health
				programs, and other health-related activities in the schools and community
				served by the local educational agency; and
								(C)making Committee proceedings and other
				pertinent information relating to the activities of the Committee readily
				available.
								(e)Technical assistance and outreach
							(1)In generalThe Secretary, in consultation with the
				Secretary of Education and the Secretary of Health and Human Services, acting
				through the Centers for Disease Control and Prevention, shall assist in the
				adoption of effective local wellness policies by local educational agencies in
				accordance with this section.
							(2)OutreachIn carrying out paragraph (1), the
				Secretary shall perform outreach to key State and local stakeholders to promote
				effective local wellness policies and provide technical assistance that—
								(A)includes—
									(i)a hotline, online resources, and trainings
				on designing, implementing, promoting, disseminating, and evaluating local
				wellness policies and overcoming barriers to the adoption of local wellness
				policies; and
									(ii)model local wellness policies and best
				practices recommended by Federal agencies, State agencies, and nongovernmental
				organizations; and
									(B)is for guidance purposes only and not
				binding or otherwise designed to be mandate to schools, local educational
				agencies, school food authorities, or State child nutrition programs.
								(3)Funding
								(A)In generalOn October 1, 2010, and on each October 1
				thereafter through October 1, 2014, out of any funds in the Treasury not
				otherwise appropriated, the Secretary of the Treasury shall transfer to the
				Secretary to carry out this paragraph $1,000,000, to remain available until
				expended.
								(B)Receipt and acceptanceThe Secretary shall be entitled to receive,
				shall accept, and shall use to carry out this paragraph the funds transferred
				under subparagraph (A), without further appropriation.
				
								(f)Study and report
							(1)In generalThe Secretary, in conjunction with the
				Director of the Centers for Disease Control and Prevention, shall prepare a
				report on the implementation, strength, and effectiveness of the local wellness
				policies carried out in accordance with this section.
							(2)Study of local wellness
				policiesThe study described
				in paragraph (1) shall include—
								(A)an analysis of the strengths and weaknesses
				of local wellness policies and how the policies compare with model local
				wellness policies recommended under subsection (e)(2)(A)(ii); and
								(B)an assessment of the impact of the local
				wellness policies in addressing the requirements of subsection (b).
								(3)ReportNot later than January 1, 2014, the
				Secretary shall submit to the Committee on Agriculture, Nutrition, and Forestry
				of the Senate and the Committee on Education and Labor of the House of
				Representatives a report that describes the findings of the
				study.
							.
			(b)Conforming
			 amendmentSection 204 of the Child Nutrition and WIC
			 Reauthorization Act of 2004 (42 U.S.C. 1751 note; Public Law 108–265) is
			 repealed.
			4.The wellness and
			 nutrition networkSection 19
			 of the Child Nutrition Act of 1966 (42 U.S.C. 1788) is amended to read as
			 follows:
			
				19.The Wellness and
				Nutrition Network
					(a)Purpose of the
				wellness and nutrition networkThe purpose of this section is to
				promote, through technical assistance, training, and nutrition promotion and
				education programs and policies, the nutritional health of school children in
				the United States and to decrease the prevalence of obesity and chronic
				diseases, as well as hunger and food insecurity. The Wellness and Nutrition
				Network will coordinate and collaborate at the Federal, State, and local levels
				to leverage and maximize resources and ensure effective and coordinated child
				nutrition program delivery.
					(b)DefinitionsIn
				this section:
						(1)The wellness and
				nutrition network (twnn)The term The Wellness and
				Nutrition Network (TWNN) means a nationwide multidisciplinary program
				to establish and support technical assistance, training, and programs and
				policies that promote and support healthy eating and physical activity by
				children and that is—
							(A)based on sound
				nutritional, educational, and social marketing approaches;
							(B)funded and
				overseen at the Federal level, administered at the State level, and implemented
				at the local level based on prioritized community needs; and
							(C)coordinated with
				school health and other nutrition programs.
							(2)State wellness
				and nutrition network coordinatorThe term State Wellness and
				Nutrition Network coordinator means an individual with—
							(A)at least a
				registered dietitian credential; or
							(B)a baccalaureate
				degree or master’s degree with credentials in nutrition, as determined by the
				Secretary.
							(c)Funding and
				allocations
						(1)FundingFor fiscal year 2011 and each succeeding
				fiscal year (out of any funds in the Treasury not otherwise appropriated), the
				Secretary of the Treasury shall provide to the Secretary an amount equal to the
				amount calculated under paragraph (2) to carry out this section. The Secretary
				shall be entitled to receive the funds and shall accept the funds, without
				further appropriation.
						(2)Total amount for
				each fiscal yearThe total amount of funds made available for a
				fiscal year to carry out this section shall equal to not more than the product
				obtained by multiplying—
							(A)1 cent; by
							(B)the number of
				meals reimbursed through the school lunch program, child and adult care food
				program, and summer food service program under the Richard B. Russell National
				School Lunch Act (42 U.S.C. 21 1751 et seq.) during the preceding fiscal year
				in schools and institutions that participate in such programs.
							(3)AllocationsOf
				the amount available to carry out this section for a fiscal year—
							(A)for the first 2
				fiscal years for which funding is appropriated to carry out this
				section—
								(i)30
				percent shall be made available to carry out subsection (d);
								(ii)50 percent shall
				be made available to carry out subsection (e); and
								(iii)20 percent shall
				be made available to carry out subsection (h); and
								(B)for any fiscal
				year after the first 2 fiscal years for which funding is appropriated to carry
				out this section—
								(i)25
				percent shall be made available to carry out subsection (d);
								(ii)60 percent shall
				be made available to carry out subsection (f); and
								(iii)15 percent shall
				be made available to carry out subsection (h).
								(d)State
				administration of TWNN
						(1)Authorization of
				state grants
							(A)In
				generalFrom the amount made available under subsection (c)(3) to
				carry out this subsection, the Secretary shall make grants to States to support
				technical assistance, training, and nutrition promotion and education.
							(B)Grant
				amounts
								(i)Years one and
				two
									(I)AllocationFor
				the first 2 fiscal years for which funds are appropriated to carry out this
				section, from the amount made available under subsection (c)(3)(A)(i), the
				Secretary shall allocate to each State with an approved application a sum that
				bears the same ratio to such amount as the number of students eligible for free
				or reduced price lunch in such State for the preceding fiscal year, bears to
				the total number of students so eligible in all such States for such fiscal
				year, except that no State shall receive an allocation of less than $250,000
				for a fiscal year.
									(ii)Year three and
				beyond
									(I)In
				generalBeginning with the third fiscal year for which funds are
				appropriated to carry out this section, from the amount made available under
				subsection (c)(3)(B)(i), the Secretary shall award a minimum of $250,000 to
				each State with an approved application. The remainder of funds available under
				subsection (c)(3)(B)(i), if any, shall be awarded, on a competitive basis, to
				States that demonstrate progress in carrying out the activities described in
				paragraph (d)(4).
									(iii)ReallocationThe
				Secretary may reallocate any amounts appropriated under subsection (c)(3)(A)(i)
				that are not obligated or expended, as determined by the Secretary.
								(iv)Supplement, not
				supplantFunds made available under this subsection shall be used
				to supplement, and not supplant, State and local funds that would otherwise be
				expended to carry out the activities supported under this subsection.
								(2)State
				applicationTo be eligible to receive a grant under this
				subsection, a State shall submit to the Secretary an application at such time,
				in such manner, and containing such information as the Secretary may
				require.
						(3)State use of
				funds
							(A)A State that
				receives a grant under this subsection shall establish a comprehensive,
				integrated and coordinated State Wellness and Nutrition Network by—
								(i)conducting
				trainings and providing technical assistance to local educational agencies,
				schools, and institutions on effective nutrition promotion and education
				policies and programs to improve child nutrition environments by—
									(I)promoting and
				supporting dietary behaviors consistent with the Dietary Guidelines for
				Americans published under section 301 of the National Nutrition Monitoring and
				Related Research Act of 1990 (7 U.S.C. 5341);
									(II)supporting the
				development, implementation, and assessment of local wellness policies carried
				out pursuant to section 5 of the Richard B. Russell National School Lunch Act
				(42 U.S.C. 1754) by the local educational agencies in such State;
									(III)improving the
				nutritional quality of meals and snacks;
									(IV)increasing
				participation of children in child nutrition programs; or
									(V)carrying out and
				disseminating effective evaluation techniques;
									(ii)facilitating
				networking and information sharing within the State;
								(iii)making available
				and accessible, and actively disseminating materials, trainings, programs,
				model policies and other promising practices; and
								(iv)coordinating and
				collaborating with other nutrition education and promotion efforts, such as
				Supplemental Nutrition Assistance Program Education and coordinated school
				health programs, across the State to leverage resources and ensure children are
				receiving effective and consistent messages regarding healthy eating and active
				living; and
								(B)allocating grants
				under subsections (e) and (f) to local educational agencies to support
				nutrition promotion and education.
							(e)Local
				educational agency grants for the first 2 fiscal years
						(1)Authorization of
				grant program
							(A)In
				generalFrom the amounts made available under subsection (c)(3)
				to carry out this subsection, a State shall award grants to local educational
				agencies participating in child nutrition programs under this Act or the
				Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) to
				promote and support healthy eating and physical activity programs, policies, or
				initiatives for children that participate in the child nutrition
				programs.
							(B)State allocation
				for local educational agency grantsFor the first 2 fiscal years for which
				funds are appropriated to carry out this subsection, from the amount
				appropriated under subsection (c)(3)(A)(ii), the Secretary shall allocate to
				each State that received a grant under subsection (d) a sum that bears the same
				ratio to such amount as the number of students eligible for free or reduced
				price lunch in such State for the preceding fiscal year, bears to the total
				number of students so eligible in all such States for such fiscal year.
							(2)State
				distribution of local educational agency grants for the first 2 fiscal
				years
							(A)Allocation to
				local educational agenciesA State receiving funds under this
				subsection shall award grants to each local educational agency in such State
				with an approved application, a sum that bears the same ratio to such amount as
				the number of students eligible for free or reduced price lunch in such local
				educational agency for the preceding fiscal year, bears to the total number of
				students so eligible in all the local educational agencies in such State for
				such fiscal year.
							(B)ReallocationIf
				a local educational agency does not receive a grant under this subsection, the
				State shall reallocate such funds to other local educational agencies in the
				State with approved applications.
							(3)Interdisciplinary
				teamIn awarding grants under this subsection, a State shall
				establish an interdisciplinary team that is comprised of State education and
				health representatives and chaired by the State Wellness and Nutrition Network
				coordinator (or a designee of such coordinator) to review applications
				submitted by local educational agencies.
						(4)Local
				educational agency applicationTo be eligible to receive a grant
				under this subsection, a local educational agency shall submit an application
				to the interdisciplinary team established pursuant to paragraph (3) at such
				time, in such manner, and containing such information as the interdisciplinary
				team may require.
						(5)Local
				educational agency uses of fundsA local educational agency receiving a
				grant under this subsection shall use such funds to promote and support healthy
				eating and physical activity programs, policies, or initiatives for children
				that participate in child nutrition programs, by—
							(A)carrying out,
				assessing, or strengthening the local wellness policies pursuant to section 5
				of the Richard B. Russell National School Lunch Act (42 U.S.C. 1754);
							(B)improving the
				nutritional quality of, participation in, and acceptance of, meals and
				snacks;
							(C)implementing
				Federal, State, or other health guidelines, including for nutrition and
				physical education;
							(D)providing regular
				physical activity; or
							(E)collaborating and
				coordinating with public and private organizations, including community-based
				organizations, and State health, nutrition, and education associations (such as
				Supplemental Nutrition Assistance Program Education, local extension agencies,
				coordinated school health, and the Fresh Fruit and Vegetable program under
				section 19 of the Richard B. Russell School Lunch Act (42 U.S.C. 1769a)) to
				promote and support healthy eating and physical activity.
							(f)State
				distribution of competitive grants beginning with the 3rd fiscal year
						(1)In
				generalFrom the amount allocated under subsection (c)(3), a
				State shall award grants, on a competitive basis, to local educational agencies
				and institutions to carry out the programs and activities described in
				subsection (e)(5).
						(2)State
				allocationFrom the amount appropriated under subsection
				(c)(3)(B)(ii), the Secretary shall allocate to each State that received a grant
				under subsection (d) a sum that bears the same ratio to such amount as the
				number of students eligible for free or reduced price lunch in such State for
				the preceding fiscal year, bears to the total number of students so eligible in
				all such States for such fiscal year.
						(3)State use of
				fundsA State receiving funds
				under this subsection shall use such funds to award grants, on a competitive
				basis, to local educational agencies and institutions participating in the
				child nutrition programs under this Act or the Richard B. Russell National
				School Lunch Act (42 U.S.C. 1751 et seq.) to carry out programs and activities
				described in subsection (e)(5).
						(4)ApplicationTo
				be eligible to receive a grant under this subsection, an applicant shall submit
				to the State interdisciplinary team established pursuant to subsection (e)(3)
				an application that includes information about the performance and progress of
				such applicant in carrying out the activities and achieving the goals described
				in subsection (e)(5), including an outline of the specific activities,
				materials, policies, or programs carried out to fulfill such activities and
				goals.
						(5)Grant
				amountIn determining the grant amount to award under this
				subsection, the State Wellness and Nutrition Network Coordinator shall consider
				the size of a local educational agency or institution and the proportion of
				students eligible for free and reduced priced meals.
						(g)Reporting and
				evaluation requirements
						(1)Reports to state
				wellness and nutrition network coordinators by grant
				recipientsEach grantee under this section shall submit to the
				State Wellness and Nutrition Network coordinator a report that describes the
				progress made in carrying out the activities and goals described in its grant
				application, including the policies or programs implemented by the
				agency.
						(2)State reports to
				secretaryEach State Wellness and Nutrition Network coordinator
				shall submit to the Secretary—
							(A)a report after the
				first fiscal year of the implementation of the grant program under this
				subsection that includes—
								(i)actions that such
				coordinator planned and carried out in the preceding fiscal year to fulfill the
				State Wellness and Nutrition Network purpose described in subsection (d);
				and
								(ii)a
				State needs assessment for child nutrition education and promotion throughout
				the State which may be compiled from existing data; and
								(B)an evaluation
				after 3 years of the implementation of the grant program under this subsection,
				and every 3 years thereafter, that describes and assesses the programs,
				policies, and activities that the State Wellness and Nutrition Network and its
				grantees carried out under subsections (d), (e), and (f);
							(3)Evaluations by
				secretaryThe Secretary shall conduct an evaluation of the
				Wellness and Nutrition Network that includes an overview of—
							(A)State nutrition
				education and promotion activities;
							(B)activities by
				grantees under this subsection;
							(C)coordination and
				collaboration efforts within and between States;
							(D)identification of
				best practices for improving healthy eating by students and promoting physical
				activity;
							(E)improvements to
				school nutrition environments; and
							(F)local wellness
				policies activities.
							(4)ReportNot
				later than January 1, 2013, the Secretary shall prepare and submit to the
				Committee on Agriculture, Nutrition, and Forestry of the Senate and the
				Committee on Education and Labor of the House of Representatives a report on
				the evaluation conducted pursuant to paragraph (3).
						(h)Secretary’s TWNN
				responsibilities
						(1)In
				generalFrom the amounts appropriated under subsection
				(c)(3)(A)(iii) or (c)(3)(B)(iii), as applicable, the Secretary shall develop
				and implement a comprehensive and integrated national nutrition promotion and
				education strategy by carrying out the activities described in paragraph
				(2).
						(2)ActivitiesIn
				developing and implementing the nutrition promotion and education strategy
				described in paragraph (1), the Secretary shall carry out activities that shall
				include—
							(A)developing and
				disseminating the Wellness and Nutrition Network materials to States, local
				educational agencies, and others working with child nutrition programs, as
				appropriate;
							(B)providing regular
				communication, training, technical assistance, and messages to States;
							(C)developing,
				maintaining, and updating resources including a hotline, website and other
				assistance, information, and online training of best practices and effective
				strategies for promoting healthy eating and physical activity, coordinating
				with those resources provided through section 5(d)(2) of the Richard B. Russell
				National School Lunch Act (42 U.S.C. 1751 et seq.); and
							(D)coordinating with
				other national, State, and local nutrition education and promotion
				efforts.
							(3)Subject
				matterIn developing and implementing the nutrition promotion and
				education strategy described in paragraph (1), the Secretary shall address
				issues such as—
							(A)effective
				strategies to promote and support healthy eating, physical activity, and
				positive behavior changes;
							(B)model policies and
				programs to improve school nutrition and physical activity environments;
							(C)improving the
				nutritional quality of school meals, including the healthfulness of commodities
				under programs authorized under this Act and the Richard B. Russell National
				School Lunch Act, and foods provided outside of school meals, such as food
				provided through vending machines, a la carte, fundraisers, school stores,
				school celebrations, snacks, and food rewards;
							(D)increasing
				participation in school meals; and
							(E)effective
				evaluation
				techniques.
							.
		5.Budgetary effectsThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Senate Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
		
